       Case 1:18-cv-09169-JPO-RWL Document 73 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  6/22/2020
ANDREW W. VAIL,                                                :
                                                               :   18 Civ. 09169 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE CITY OF NEW YORK, et al.,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court ordered the parties to appear before the Court for a telephonic Initial

Pretrial Conference on June 22, 2020 at 2:30 p.m. (Dkt. 69.) Defendants were directed

to mail a copy of the Court’s Order to Pro Se Plaintiff and file proof of service on ECF;

they did so. (Dkt. 71.) Plaintiff, however, did not meet and confer with defense counsel

to jointly complete and file a proposed civil case management plan and scheduling order.

Nor did Plaintiff appear for the scheduled conference.

        Accordingly, by July 20, 2020, Plaintiff shall file a letter explaining why he did not

comply with the Court’s Order. If the Court does not receive a response from Plaintiff by

July 20, 2020, Defendants may file a motion to dismiss for failure to prosecute.

        Defendants shall serve a copy of this order on Plaintiff and file proof of same by

June 25, 2020. If Defendants are unable to do so, they shall promptly notify the Court so

that it can arrange alternative means.




                                                        1
      Case 1:18-cv-09169-JPO-RWL Document 73 Filed 06/22/20 Page 2 of 2



                                         SO ORDERED.



                                         _______________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       June 22, 2020
             New York, New York

Copies transmitted to all counsel of record.




                                               2
